Citation Nr: 1315292	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-41 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs (VA) benefits, other than healthcare benefits, to include the question of the appellant's sanity at the time of the relevant offenses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The appellant had active service from September 1967 to July 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) which reopened the issue of whether the character of the appellant's service constitutes a bar to VA benefits other than healthcare benefits.  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

As to the issue of whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service constitutes a bar to VA benefits (other than healthcare benefits) to include the question of the appellant's sanity at the time of the relevant offenses, the Board is required to consider the question of whether new and material evidence has been received to reopen the appellant's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.    

In his December 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the appellant submitted an application to reopen service connection for posttraumatic stress disorder (PTSD) for treatment purposes and service connection for bipolar disorder, diabetes mellitus (claimed as the result of Agent Orange exposure), and a rash (claimed as the result of Agent Orange exposure).  In his January 2012 Veteran's Supplemental Claim for Compensation (VA Form 21-526b), the appellant submitted claims for service connection for tissue damage, a skin rash to include chloracne, chronic obstructive pulmonary disease (COPD), a bilateral eye disorder to include optical bipolar disorder, pneumonia, a prostate disorder, a liver disorder, and a gastrointestinal disorder.  These issues have not been adjudicated by the RO; therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


REMAND

The appellant contends that his character of discharge was upgraded in the 1970s and, therefore, should not constitute a bar to VA benefits other than healthcare benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In Dennis v. Nicholson, 21 Vet. App. 18 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of VCAA notice in cases concerning the character of service.  In that case, the appellant had not been provided with VCAA notice.  In determining that this error was prejudicial and a remand was required, the Court found that the Board's determinations as to whether a claimant was insane at the time of commission of the offenses for which he was ultimately discharged were questions of fact and there remained a question of fact on which evidence might be submitted.  

In the context of an application to reopen a previously denied claim, the Court has further directed that an appellant must be provided VCAA notice which informs him of the evidence and information necessary to reopen the claim and the evidence and information necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In reviewing the record, the Board observes that the appellant has not been provided VCAA notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to issue written notification of the VCAA to appellants.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding reopening claims based on new and material evidence.  The VCAA notice should specifically advise the appellant that: (1) the July 1999 administrative decision that new and material evidence had not been received to reopen the issue of whether the character of the appellant's service constitutes a bar to VA benefits other than healthcare benefits, to include the issue of the appellant's sanity at the time of the relevant offenses, is final; (2) new and material evidence must be received to reopen that issue; (3) "new evidence" means evidence not previously submitted to VA, "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and "new and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim; and (4) new and material evidence in this case would include documentation reflecting a recent upgrade in his service discharge and/or that he had been insane at the time he committed the offenses.  The appellant should be afforded an appropriate period of time for response to the VCAA notice.  

2.  Then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2002).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

